Exhibit 10.5

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between Particle Drilling
Technologies, Inc., a Nevada corporation (“Company”), and Thomas E. Hardisty
(“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Executive is currently employed by Company; and

 

WHEREAS, Executive and Company previously entered into an Employment Agreement
effective as of June 1, 2003, as amended (the “Prior Agreement”); and

 

WHEREAS, Executive and Company desire to replace the Prior Agreement with this
Agreement in order to make certain changes in the terms and conditions of the
employment relationship set forth in the Prior Agreement; and

 

WHEREAS, Company is desirous of continuing to employ Executive in an executive
capacity on the terms and conditions, and for the consideration, hereinafter set
forth and Executive is desirous of continuing to be employed by Company on such
terms and conditions and for such consideration;

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, Company and Executive agree as follows:

 

ARTICLE 1:  DEFINITIONS AND INTERPRETATIONS

 

1.1                               Definitions.

 

(a)                                  “Annual Base Salary” shall mean, as of a
specified date, Executive’s annual base salary as of such date determined
pursuant to Section 4.1.

 

(b)                                 “Annual Bonus” shall mean the annual bonus
most recently paid by Company to Executive pursuant to Company’s annual
incentive plan prior to the date of his Involuntary Termination; provided,
however, that if Executive was employed by Company for only a portion of the
year with respect to which any such annual bonus was paid, then the annual bonus
for such year shall equal an amount determined by annualizing the bonus received
by Executive based on the ratio of the number of days Executive was employed by
Company during such year to 365 days.

 

(c)                                  “Annual Compensation” shall mean an amount
equal to Executive’s Annual Base Salary at the annual rate in effect at the date
of his Involuntary Termination.  Notwithstanding the foregoing, if Executive’s
employment shall be subject to an Involuntary Termination during a Change of
Control Period, then the amount determined pursuant to the preceding sentence
shall be increased by the amount that is, as of the date of Executive’s
Involuntary Termination, the average of the Annual Bonuses, if any, earned by
Executive with respect to the immediately preceding two fiscal years (or, if

 

--------------------------------------------------------------------------------


 

Executive has not been employed with Company for the two preceding fiscal years,
the Annual Bonus, if any, earned by Executive with respect to the immediately
preceding fiscal year).  In the event that any such Annual Bonus included in the
computation of Executive’s Annual Compensation at the time of his Involuntary
Termination was paid to Executive in a form other than cash, the amount of
Executive’s Annual Bonus for purposes of determining his Annual Compensation
shall be determined in the discretion of the Board; provided, however, that if
such Annual Bonus was paid to Executive in shares of Company’s common stock, the
value of such Annual Bonus used to calculate Executive’s Annual Compensation
shall be the fair market value of such Annual Bonus on the date of payment,
determined in accordance with the terms of the Company’s stock incentive plan
approved by the Board.

 

(d)                                 “Board” means the Board of Directors of
Company.

 

(e)                                  “Cause” shall mean Executive (i) has
engaged in gross negligence, gross incompetence or willful misconduct in the
performance of his duties, (ii) has refused, without proper reason, to perform
his duties, (iii) has willfully engaged in conduct which is materially injurious
to Company or its subsidiaries (monetarily or otherwise), (iv) has committed an
act of fraud, embezzlement or willful breach of a fiduciary duty to Company or
an affiliate of the Company (including the unauthorized disclosure of
confidential or proprietary material information of Company or an affiliate), or
(v) has been convicted of (or pleaded no contest to) a crime involving fraud,
dishonesty or moral turpitude or any felony.

 

(f)                                    “Change in Duties” shall mean:

 

(i)                                                             The occurrence,
prior to the date that a Change of Control Period begins or after the expiration
of a Change of Control Period, of any one or more of the following:

 

(1)                                  a material reduction in the nature or scope
of Executive’s authorities or duties from those previously applicable to him;

 

(2)                                  a reduction in Executive’s Annual Base
Salary not in accordance with Section 4.1; or

 

(3)                                  a material diminution in employee benefits
(including but not limited to medical, dental, life insurance and long-term
disability plans) and perquisites applicable to Executive from those
substantially similar to the employee benefits and perquisites provided by
Company (including its subsidiaries) to executives with comparable duties; or

 

(ii)                                                          The occurrence,
within a Change of Control Period, of any one or more of the following:

 

(1)                                  a material reduction in the nature or scope
of Executive’s authorities or duties from those applicable to him immediately
prior to the date on which a Change of Control Period begins;

 

2

--------------------------------------------------------------------------------


 

(2)                                  a reduction in Executive’s Annual Base
Salary, not in accordance with Section 4.1, from that provided to him
immediately prior to the date on which a Change of Control Period begins;

 

(3)                                  a diminution in Executive’s eligibility to
participate in bonus, stock option, incentive award and other compensation plans
which provide opportunities to receive compensation which are the greater of
(A) the opportunities provided by Company (including its subsidiaries) for
executives with comparable duties or (B) the opportunities under any such plans
under which he was participating immediately prior to the date on which a Change
of Control Period begins; or

 

(4)                                  a material diminution in employee benefits
(including but not limited to medical, dental, life insurance and long-term
disability plans) and perquisites applicable to Executive from the greater of
(A) the employee benefits and perquisites provided by Company (including its
subsidiaries) to executives with comparable duties or (B) the employee benefits
and perquisites to which he was entitled immediately prior to the date on which
a Change of Control Period begins.

 

(g)                                 “Change of Control” shall mean:

 

(i)                                                             a merger of
Company with another entity, a consolidation involving Company, or the sale of
all or substantially all of the assets of Company to another entity if, in any
such case, (A) the holders of equity securities of Company immediately prior to
such transaction or event do not beneficially own immediately after such
transaction or event equity securities of the resulting entity entitled to 50%
or more of the votes then eligible to be cast in the election of directors
generally (or comparable governing body) of the resulting entity in
substantially the same proportions that they owned the equity securities of
Company immediately prior to such transaction or event or (B) the persons who
were members of the Board immediately prior to such transaction or event shall
not constitute at least a majority of the board of directors of the resulting
entity immediately after such transaction or event;

 

(ii)                                                          the dissolution or
liquidation of Company;

 

(iii)                                                       when any person or
entity, including a “group” as contemplated by Section 13(d)(3) of the
Securities Exchange Act of 1934, acquires or gains ownership or control
(including, without limitation, power to vote) of more than 50% of the combined
voting power of the outstanding securities of Company; or

 

(iv)                                                      as a result of or in
connection with a contested election of directors, the persons who were members
of the Board immediately before such election shall cease to constitute a
majority of the Board.

 

3

--------------------------------------------------------------------------------


 

For purposes of the preceding sentence, (1) “resulting entity” in the context of
a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of Company receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, and (2) subsequent to the consummation of a merger or consolidation that
does not constitute a Change of Control, the term “Company” shall refer to the
resulting entity and the term “Board” shall refer to the board of directors (or
comparable governing body) of the resulting entity.

 

(h)                                 “Change of Control Period” means, with
respect to a Change of Control, the period beginning 60 days prior to the date
that a definitive agreement concerning such Change of Control is executed and
ending on the date that is one year following the date upon which such Change of
Control occurs.

 

(i)                                     “Code” shall mean the Internal Revenue
Code of 1986, as amended.

 

(j)                                     “Compensation Committee” shall mean the
Compensation Committee of the Board.

 

(k)                                  “Disability” shall mean that, as a result
of Executive’s incapacity due to physical or mental illness, he shall have been
absent from the full-time performance of his duties for six consecutive months
and he shall not have returned to full-time performance of his duties within 30
days after written notice of termination is given to Executive by Company
(provided, however, that such notice may not be given prior to 30 days before
the expiration of such six-month period).

 

(l)                                     “Effective Date” shall mean February 1,
2006.

 

(m)                               “Involuntary Termination” shall mean any
termination of Executive’s employment with Company which:

 

(i)                                                             does not result
from a resignation by Executive (other than a resignation pursuant to clause
(ii) of this Section 1.1(m)); or

 

(ii)                                                          results from a
resignation by Executive on or before the date which is 60 days after the date
upon which Executive receives notice of a Change in Duties;

 

provided, however, the term “Involuntary Termination” shall  not include a
termination for Cause or any termination as a result of death or Disability.

 

(n)                                 “Severance Amount” shall mean an amount
equal to two times Executive’s Annual Compensation.

 

4

--------------------------------------------------------------------------------


 

(o)                                 “Severance Period” shall mean a period
commencing on the date of Executive’s Involuntary Termination and continuing for
24 months.

 

1.2                               Interpretations.  In this Agreement, unless a
clear contrary intention appears, (a) the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision, (b) reference
to any Article or Section, means such Article or Section hereof, (c) the words
“including” (and with correlative meaning “include”) means including, without
limiting the generality of any description preceding such term, and (d) where
any provision of this Agreement refers to action to be taken by either party, or
which such party is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such party.

 

ARTICLE 2:  EMPLOYMENT AND DUTIES

 

2.1                               Employment.  Effective as of the Effective
Date and continuing for the period of time set forth in Section 3.1 of this
Agreement, Executive’s employment by Company shall be subject to the terms and
conditions of this Agreement.

 

2.2                               Positions.  From and after the Effective Date,
Company shall employ Executive in the position of Senior Vice President of
Company, or in such other positions as the parties mutually may agree.

 

2.3                               Duties and Services.  Executive agrees to
serve in the positions referred to in Section 2.2 and to perform diligently and
to the best of his abilities the duties and services appertaining to such
offices, as well as such additional duties and services appropriate to such
offices which the parties mutually may agree upon from time to time. 
Executive’s employment shall also be subject to the policies maintained and
established by Company that are of general applicability to Company’s executive
employees, as such policies may be amended from time to time.

 

2.4                               Other Interests.  Executive agrees, during the
period of his employment by Company, to devote substantially all of his business
time, energy and best efforts to the business and affairs of Company and its
affiliates and not to engage, directly or indirectly, in any other business or
businesses, whether or not similar to that of Company, except with the consent
of the Board.  The foregoing notwithstanding, the parties recognize and agree
that Executive may engage in passive personal investment and charitable
activities that do not conflict with the business and affairs of Company or
interfere with Executive’s performance of his duties hereunder, which shall be
at the sole determination of the Board.

 

2.5                               Duty of Loyalty.  Executive acknowledges and
agrees that Executive owes a fiduciary duty of loyalty to act at all times in
the best interests of Company.  In keeping with such duty, Executive shall make
full disclosure to Company of all business opportunities pertaining to Company’s
business and shall not appropriate for Executive’s own benefit business
opportunities concerning Company’s business.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 3:  TERM AND TERMINATION OF EMPLOYMENT

 

3.1                               Term.  Unless sooner terminated pursuant to
other provisions hereof, Company agrees to employ Executive for the period
beginning on the Effective Date and ending on the third anniversary of the
Effective Date (the “Initial Expiration Date”); provided, however, that
beginning on the Initial Expiration Date, and on each anniversary of the Initial
Expiration Date thereafter, if this Agreement has not been terminated pursuant
to Section 3.2 or 3.3, then said term of employment shall automatically be
extended for an additional one-year period unless on or before the date that is
90 days prior to the first day of any such extension period either party shall
give written notice to the other that no such automatic extension shall occur.

 

3.2                               Company’s Right to Terminate.  Notwithstanding
the provisions of Section 3.1, Company shall have the right to terminate
Executive’s employment under this Agreement at any time for any of the following
reasons:

 

(a)                                  upon Executive’s death;

 

(b)                                 upon Executive’s Disability;

 

(c)                                  for Cause; or

 

(d)                                 at any time, for any other reason
whatsoever, in the sole discretion of the Board.

 

3.3                               Executive’s Right to Terminate. 
Notwithstanding the provisions of Section 3.1 Executive shall have the right to
terminate his employment under this Agreement for any of the following reasons:

 

(a)                                  as a result of a Change in Duties;
provided, however, that prior to Executive’s termination as a result of a Change
of Duties, Executive must give written notice to Company of the specific
occurrence that resulted in the Change in Duties and such occurrence must remain
uncorrected for 10 days following delivery of such written notice; or

 

(b)                                 at any time for any other reason whatsoever,
in the sole discretion of Executive.

 

3.4                               Notice of Termination.  If Company desires to
terminate Executive’s employment hereunder at any time prior to expiration of
the term of employment as provided in Section 3.1, it shall do so by giving
written notice to Executive that it has elected to terminate Executive’s
employment hereunder and stating the effective date and reason for such
termination, provided that no such action shall alter or amend any other
provisions hereof or rights arising hereunder.  If Executive desires to
terminate his employment hereunder at any time prior to expiration of the term
of employment as provided in Section 3.1, he shall do so by giving a 30-day
written notice to Company that he has elected to terminate his employment
hereunder and stating the effective date and reason for such termination,
provided that no such action shall alter or amend any other provisions hereof or
rights arising hereunder.

 

6

--------------------------------------------------------------------------------


 

3.5                               Deemed Resignations.  Any termination of
Executive’s employment shall constitute an automatic resignation of Executive as
an officer of Company and each affiliate of Company, and an automatic
resignation of Executive from the Board (if applicable) and from the board of
directors of any affiliate of Company and from the board of directors or similar
governing body of any corporation, limited liability company or other entity in
which Company or any affiliate holds an equity interest and with respect to
which board or similar governing body Executive serves as Company’s or such
affiliate’s designee or other representative.

 

ARTICLE 4:  COMPENSATION AND BENEFITS

 

4.1                               Base Salary.  During the period of this
Agreement, Executive shall receive a minimum Annual Base Salary of $180,000. 
Executive’s Annual Base Salary shall be reviewed by the Compensation Committee
on an annual basis, and, in the sole discretion of the Compensation Committee,
such Annual Base Salary may be increased, but not decreased (except with the
prior written consent of Executive), effective as of any date determined by the
Compensation Committee.  Executive’s Annual Base Salary shall be paid in equal
installments in accordance with Company’s standard policy regarding payment of
compensation to executives but no less frequently than monthly.

 

4.2                               Bonuses and Long-Term Incentive

 

(a)                                  Annual Bonus - Executive shall be eligible
to participate in Company’s annual incentive plan as approved from time to time
by the Board or the Compensation Committee in amounts to be determined by the
Compensation Committee based upon criteria established by the Compensation
Committee.

 

(b)                                 Long-Term Incentive Plan - Subject to the
sole discretion of the Compensation Committee, Executive shall be eligible for
participation in any long-term incentive arrangement of Company as may from time
to time be made available to other executive officers (and such other executives
as may be selected for participation by the Compensation Committee) of Company.

 

4.3                               Other Perquisites.  During his employment
hereunder, Executive shall be afforded the following benefits as incidences of
his employment:

 

(a)                                  Business and Entertainment Expenses -
Subject to Company’s standard policies and procedures with respect to expense
reimbursement as applied to its executive employees generally, Company shall
reimburse Executive for, or pay on behalf of Executive, reasonable and
appropriate expenses incurred by Executive for business related purposes,
including dues and fees to industry and professional organizations and costs of
entertainment and business development.

 

(b)                                 Vacation - During his employment hereunder,
Executive shall be entitled to four weeks of paid vacation each calendar year
and to all holidays provided to executives of Company generally.

 

(c)                                  Other Company Benefits - Executive and, to
the extent applicable, Executive’s spouse, dependents and beneficiaries, shall
be allowed to participate in all

 

7

--------------------------------------------------------------------------------


 

benefits, plans and programs, including improvements or modifications of the
same, which are now, or may hereafter be, available to other executive employees
of Company.  Such benefits, plans and programs shall include, without
limitation, any profit sharing plan, thrift plan, health insurance or health
care plan, life insurance, disability insurance, pension plan, supplemental
retirement plan, vacation and sick leave plan, and the like which may be
maintained by Company. Company shall not, however, by reason of this paragraph
be obligated to institute, maintain, or refrain from changing, amending, or
discontinuing, any such benefit plan or program, so long as such changes are
similarly applicable to executive employees generally.  In addition to any other
benefits provided under this Section 4.3(c), consistent with its current
practices, Company shall use reasonable efforts to obtain life insurance for
Executive in the amount of $500,000, if and to the extent such insurance is
available on reasonably commercial terms, as determined by the Compensation
Committee; provided, however, that Executive shall be responsible for any income
tax accrued due to Company’s payment of any premiums for such life insurance.

 

ARTICLE 5:  EFFECT OF TERMINATION ON COMPENSATION; ADDITIONAL PAYMENTS

 

5.1                               Termination Other Than an Involuntary
Termination.  If Executive’s employment hereunder shall terminate upon
expiration of the term provided in Section 3.1 hereof because either party has
provided the notice contemplated in such paragraph, or if Executive’s employment
hereunder shall terminate for any other reason except those described in Section
5.2, then all compensation and all benefits to Executive hereunder shall
continue to be provided until the date of such termination of employment, and
such compensation and benefits shall terminate contemporaneously with such
termination of employment.

 

5.2                               Involuntary Termination.  Subject to the
provisions of Sections 5.5 and 5.6 hereof, if Executive’s employment by Company
or any subsidiary thereof or successor thereto shall be subject to an
Involuntary Termination, then Company shall, as additional compensation for
services rendered to Company (including its subsidiaries), pay to Executive the
following amounts and take the following actions after the last day of
Executive’s employment with Company:

 

(a)                                  Pay Executive, on or before the 30th day
after the last day of Executive’s employment with Company, a lump sum cash
payment in an amount equal to the greater of:

 

(i)                                                             the Severance
Amount, or

 

(ii)                                                          $450,000;
provided, however, that the amount provided for in this clause (ii) of Section
5.2(a) shall be increased to $ 650,000 if Executive’s employment is subject to
an Involuntary Termination during a Change of Control Period and Executive is
not provided with an opportunity to sell the shares of Company’s common stock
then held by Executive at a purchase price of $4.00 or more per share in
connection with the Change of Control that occurs within such Change of Control
Period.

 

8

--------------------------------------------------------------------------------


 

(b)                                 If Executive’s employment with Company is
subject to an Involuntary Termination during a Change of Control Period or to a
termination due to Executive’s death or Disability, cause any and all
outstanding options to purchase common stock of Company held by Executive to
become immediately exercisable in full, cause any and all restricted shares of
the Company’s common stock held by Executive to become immediately
nonforfeitable, and cause Executive’s accrued benefits under any and all
nonqualified deferred compensation plans sponsored by Company to become
immediately nonforfeitable.

 

(c)                                  During the Severance Period, Executive will
be eligible to continue coverage for himself and his eligible dependents under
Company’s group health plans to the extent provided under, and in accordance
with, the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended,
and Sections 601 through 608 of the Employee Retirement Income Security Act of
1974, as amended.

 

5.3                               Interest on Late Payments.  If any payment
provided for in Section 5.2 hereof is not made when due (applying the deferred
payment date provided for in Section 5.6 as the due date, if applicable), then
Company shall pay to Executive interest on the amount payable from the date that
such payment should have been made under such Section until such payment is
made, which interest shall be calculated at the prime or base rate of interest
announced by JPMorgan Chase Bank (or any successor thereto) at its principal
office in New York, and shall change when and as any such change in such prime
or base rate shall be announced by such bank.

 

5.4                               Parachute Payments.  Notwithstanding anything
to the contrary in this Agreement, in the event that any payment or distribution
by Company to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”), would be subject to the excise tax imposed by Section
4999 of the Code or any interest or penalties with respect to such excise tax
(such excise tax, together with any such interest or penalties, are hereinafter
collectively referred to as the “Excise Tax”), Company shall pay to Executive an
additional payment (a “Gross-up Payment”) in an amount such that after payment
by Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including any Excise Tax imposed on any Gross-up
Payment, Executive retains an amount of the Gross-up Payment equal to the Excise
Tax imposed upon the Payments.  Company and Executive shall make an initial
determination as to whether a Gross-up Payment is required and the amount of any
such Gross-up Payment.  Executive shall notify Company in writing of any claim
by the Internal Revenue Service which, if successful, would require Company to
make a Gross-up Payment (or a Gross-up Payment in excess of that, if any,
initially determined by Company and Executive) within ten days of the receipt of
such claim.  Company shall notify Executive in writing at least ten days prior
to the due date of any response required with respect to such claim if it plans
to contest the claim.  If Company decides to contest such claim, Executive shall
cooperate fully with Company in such action; provided, however, Company shall
bear and pay directly or indirectly all costs and expenses (including additional
interest and penalties) incurred in connection with such action and shall
indemnify and hold Executive harmless, on an after-tax basis, for any Excise Tax
or income tax, including interest and penalties with respect thereto, imposed as
a result of Company’s action.  If, as a result of Company’s action with respect
to a claim, Executive receives a refund of any amount

 

9

--------------------------------------------------------------------------------


 

paid by Company with respect to such claim, Executive shall promptly pay such
refund to Company.  If Company fails to timely notify Executive whether it will
contest such claim or Company determines not to contest such claim, then Company
shall immediately pay to Executive the portion of such claim, if any, which it
has not previously paid to Executive.

 

5.5                               Release and Full Settlement.  As a condition
to the receipt of any severance compensation and benefits under this Agreement,
Executive must first execute a release and agreement, in a form reasonably
satisfactory to Company, which shall release and discharge Company and its
affiliates, and their officers, directors, employees and agents from any and all
claims or causes of action of any kind or character, including but not limited
to all claims or causes of action arising out of Executive’s employment with
Company or its affiliates or the termination of such employment.  If Executive
is entitled to and receives the benefits provided hereunder, performance of the
obligations of Company hereunder will constitute full settlement of all claims
that Executive might otherwise assert against Company on account of his
termination of employment.

 

5.6                               Payments Subject to Section 409A of the Code. 
Notwithstanding the foregoing provisions of this Article 5, if the payment of
any severance compensation or severance benefits under this Agreement would be
subject to additional taxes and interest under Section 409A of the Code, then
any such payments that Executive would otherwise be entitled to during the first
six months following the date of Executive’s termination shall be accumulated
and paid on the first day of the seventh month following the date of Executive’s
termination (or if such payment date does not fall on a business day of the
Company, the next following business day of the Company), or such earlier date
upon which such amount can be paid under Section 409A of the Code without being
subject to such additional taxes and interest.

 

5.7                               Liquidated Damages.  In light of the
difficulties in estimating the damages for an early termination of Executive’s
employment under this Agreement, Company and Executive hereby agree that the
payments, if any, to be received by Executive pursuant to this Article 5 shall
be received by Executive as liquidated damages.

 

5.8                               Other Benefits.  This Agreement governs the
rights and obligations of Executive and Company with respect to Executive’s base
salary and certain perquisites of employment.  Except as expressly provided
herein, Executive’s rights and obligations both during the term of his
employment and thereafter with respect to stock options, restricted stock,
incentive and deferred compensation, life insurance policies insuring the life
of Executive, and other benefits under the plans and programs maintained by
Company shall be governed by the separate agreements, plans and other documents
and instruments governing such matters.

 

ARTICLE 6:  PROTECTION OF CONFIDENTIAL INFORMATION

 

6.1                               Disclosure to and Property of Company.  All
information, designs, ideas, concepts, improvements, product developments,
discoveries and inventions, whether patentable or not, that are conceived, made,
developed or acquired by Executive, individually or in conjunction with others,
during the period of Executive’s employment by Company (whether during business
hours or otherwise and whether on Company’s premises or otherwise) that relate
to Company’s (or any of its affiliates’) business, trade secrets, products or
services (including,

 

10

--------------------------------------------------------------------------------


 

without limitation, all such information relating to corporate opportunities,
product specification, compositions, manufacturing and distribution methods and
processes, research, financial and sales data, pricing terms, evaluations,
opinions, interpretations, acquisitions prospects, the identity of customers or
their requirements, the identity of key contacts within the customer’s
organizations or within the organization of acquisition prospects, marketing and
merchandising techniques, business plans, computer software or programs,
computer software and database technologies, prospective names and marks)
(collectively, “Confidential Information”) shall be disclosed to Company and are
and shall be the sole and exclusive property of Company (or its affiliates). 
Moreover, all documents, videotapes, written presentations, brochures, drawings,
memoranda, notes, records, files, correspondence, manuals, models,
specifications, computer programs, E-mail, voice mail, electronic databases,
maps, drawings, architectural renditions, models and all other writings or
materials of any type embodying any of such information, ideas, concepts,
improvements, discoveries, inventions and other similar forms of expression
(collectively, “Work Product”) are and shall be the sole and exclusive property
of Company (or its affiliates).  Upon Executive’s termination of employment with
Company, for any reason, Executive promptly shall deliver such Confidential
Information and Work Product, and all copies thereof, to Company.

 

6.2                               Disclosure to Executive.  Company has and will
disclose to Executive, or place Executive in a position to have access to or
develop, Confidential Information and Work Product of Company (or its
affiliates); and/or has and will entrust Executive with business opportunities
of Company (or its affiliates); and/or has and will place Executive in a
position to develop business good will on behalf of Company (or its
affiliates).  Executive agrees to preserve and protect the confidentiality of
all Confidential Information or Work Product of Company (or its affiliates).

 

6.3                               No Unauthorized Use or Disclosure.  Executive
agrees that he will not, at any time during or after Executive’s employment by
Company, make any unauthorized disclosure of, and will prevent the removal from
Company premises of, Confidential Information or Work Product of Company (or its
affiliates), or make any use thereof, except in the carrying out of Executive’s
responsibilities during the course of Executive’s employment with Company. 
Executive shall use commercially reasonable efforts to cause all persons or
entities to whom any Confidential Information shall be disclosed by him
hereunder to observe the terms and conditions set forth herein as though each
such person or entity was bound hereby.  Executive shall have no obligation
hereunder to keep confidential any Confidential Information if and to the extent
disclosure thereof is specifically required by law; provided, however, that in
the event disclosure is required by applicable law, Executive shall provide
Company with prompt notice of such requirement prior to making any such
disclosure, so that Company may seek an appropriate protective order.  At the
request of Company at any time, Executive agrees to deliver to Company all
Confidential Information that he may possess or control.  Executive agrees that
all Confidential Information of Company (whether now or hereafter existing)
conceived, discovered or made by him during the period of Executive’s employment
by Company exclusively belongs to Company (and not to Executive), and Executive
will promptly disclose such Confidential Information to Company and perform all
actions reasonably requested by Company to establish and confirm such exclusive
ownership.  Affiliates of Company shall be third party beneficiaries of
Executive’s obligations under this Article 6.  As a result of Executive’s
employment by Company, Executive may also from time to time have access to, or
knowledge of, Confidential

 

11

--------------------------------------------------------------------------------


 

Information or Work Product of third parties, such as customers, suppliers,
partners, joint venturers, and the like, of Company and its affiliates. 
Executive also agrees to preserve and protect the confidentiality of such third
party Confidential Information and Work Product to the same extent, and on the
same basis, as Company’s Confidential Information and Work Product.

 

6.4                               Ownership by Company.  If, during Executive’s
employment by Company, Executive creates any work of authorship fixed in any
tangible medium of expression that is the subject matter of copyright (such as
videotapes, written presentations, or acquisitions, computer programs, E-mail,
voice mail, electronic databases, drawings, maps, architectural renditions,
models, manuals, brochures, or the like) relating to Company’s business,
products, or services, whether such work is created solely by Executive or
jointly with others (whether during business hours or otherwise and whether on
Company’s premises or otherwise), including any Work Product, Company shall be
deemed the author of such work if the work is prepared by Executive in the scope
of Executive’s employment; or, if the work is not prepared by Executive within
the scope of Executive’s employment but is specially ordered by Company as a
contribution to a collective work, as a part of a motion picture or other
audiovisual work, as a translation, as a supplementary work, as a compilation,
or as an instructional text, then the work shall be considered to be work made
for hire and Company shall be the author of the work.  If such work is neither
prepared by Executive within the scope of Executive’s employment nor a work
specially ordered that is deemed to be a work made for hire, then Executive
hereby agrees to assign, and by these presents does assign, to Company all of
Executive’s worldwide right, title, and interest in and to such work and all
rights of copyright therein.

 

6.5                               Assistance by Executive.  During the period of
Executive’s employment by Company and thereafter, Executive shall assist Company
and its nominee, at any time, in the protection of Company’s (or its
affiliates’) worldwide right, title and interest in and to Work Product and the
execution of all formal assignment documents requested by Company or its nominee
and the execution of all lawful oaths and applications for patents and
registration of copyright in the United States and foreign countries.

 

6.6                               Remedies.  Executive acknowledges that money
damages would not be sufficient remedy for any breach of this Article 6 by
Executive, and Company or its affiliates shall be entitled to enforce the
provisions of this Article 6 by terminating payments then owing to Executive
under this Agreement or otherwise and to specific performance and injunctive
relief as remedies for such breach or any threatened breach.  Such remedies
shall not be deemed the exclusive remedies for a breach of this Article 6 but
shall be in addition to all remedies available at law or in equity, including
the recovery of damages from Executive and his agents.

 

ARTICLE 7:  NON-COMPETITION AND NON-SOLICITATION OBLIGATIONS

 

7.1                               General.  As part of the consideration for
Company’s employment of Executive and the compensation and benefits that may be
paid to Executive hereunder; to protect the trade secrets and Confidential
Information of Company or its affiliates that have been and will in the future
be disclosed or entrusted to Executive, the business good will of Company or its
affiliates that has been and will in the future be developed in Executive, or
the business opportunities that have been and will in the future be disclosed or
entrusted to Executive by Company or its affiliates; and as an additional
incentive for Company to enter into this Agreement, Company

 

12

--------------------------------------------------------------------------------


 

and Executive agree to the provisions of this Article 7.  Executive agrees that
during his employment with Company and for a period of two (2) years following
the termination of Executive’s employment with Company for any reason (the
“Non-Compete Period”), Executive shall not:

 

(a)                                  directly or indirectly, either as
principal, agent, independent contractor, consultant, director, officer,
employee, employer, advisor, stockholder, partner or in any other individual or
representative capacity whatsoever, either for his own benefit or for the
benefit of any other person or entity either (i) hire, contract or solicit, or
attempt any of the foregoing with respect to hiring any employee of Company or
its affiliates, or (ii) induce or otherwise counsel, advise, or encourage any
employee of Company or its affiliates to leave the employment of Company or its
affiliates; and

 

(b)                                 within any geographic area or market where
Company or any of its affiliates are conducting any business or have, during the
twelve months preceding the termination of Executive, conducted such business,
as applicable:

 

(i)                                                             directly or
indirectly participate in the ownership, management, operation or control of, or
be connected as an officer, employee, partner, director, contractor or otherwise
with, or have any financial interest in or aid or assist anyone else in the
conduct of, any business in any of the business territories in which Company is
presently or from time-to-time conducting business that either conducts a
business similar to that conducted by Company or its affiliates or provides or
sells a service or product that is the same, substantially similar to or
otherwise competitive with the products and services provided or sold by Company
or its affiliates (a “Competitive Operation”); provided, however, that this
provision shall not preclude Executive after the termination of his employment
with Company from owning less than 2% of the equity securities of any publicly
held Competitive Operation so long as Executive does not serve as an employee,
officer, director or consultant to such business;

 

(ii)                                                          directly or
indirectly, either as principal, agent, independent contractor, consultant,
director, officer, employee, employer, advisor, stockholder, partner or in any
other individual or representative capacity whatsoever, either for his own
benefit or for the benefit of any other person or entity call upon, solicit,
divert or take away, any customer or vendor of Company or its affiliates with
whom Executive dealt, directly or indirectly, during his engagement with Company
or its affiliates, in connection with a Competitive Operation; or

 

(iii)                                                       call upon any
prospective acquisition candidate on Executive’s own behalf or on behalf of any
Competitive Operation, which candidate is a Competitive Operation or which
candidate was, to Executive’s knowledge after due inquiry, either called upon by
Company or for which Company or any of its affiliates made an acquisition
analysis, for the purpose of acquiring such entity.

 

7.2                               Non-Disparagement.  During Executive’s
employment with Company and following any termination of employment with
Company, Executive agrees not to disparage,

 

13

--------------------------------------------------------------------------------


 

either orally or in writing, Company, any of its business, products, services or
practices, or any of their directors, officers, agents, representatives,
stockholders, employees or affiliates.

 

7.3                               New Employer.  Executive agrees that prior to
accepting any new employment during the Non-Compete Period, Executive shall
advise Company of the identity of the potential new employer.  Company may serve
such new employer with notice of the non-competition restrictions set forth in
this Article 7 and may furnish such employer with a copy of this Agreement or
the relevant portions thereof.

 

7.4                               Remedies.  Executive acknowledges that money
damages would not be sufficient remedy for any breach of this Article 7 by
Executive, and Company or its affiliates shall be entitled to enforce the
provisions of this Article 7 by terminating payments then owing to Executive
under this Agreement or otherwise and to specific performance and injunctive
relief as remedies for such breach or any threatened breach.  Such remedies
shall not be deemed the exclusive remedies for a breach of this Article 7 but
shall be in addition to all remedies available at law or in equity, including
the recovery of damages from Executive and his agents.

 

7.5                               Reformation.  Company and Executive agree that
the foregoing restrictions are reasonable under the circumstances and that any
breach of the covenants contained in this Article 7 would cause irreparable
injury to Company.  Executive understands that the foregoing restrictions may
limit Executive’s ability to engage in certain businesses anywhere in the United
States, Canada, or such other geographic areas or markets in which the Company
or any of its affiliates are conducting business or have, during the twelve
months preceding the termination of Executive, conducted such business, as
applicable, during the Non-Compete Period, but acknowledges that Executive will
receive sufficiently high remuneration and other benefits from Company to
justify such restriction.  Further, Executive acknowledges that his skills are
such that he can be gainfully employed in non-competitive employment, and that
the agreement not to compete will in no way prevent him from earning a living. 
Nevertheless, if any of the aforesaid restrictions are found by a court of
competent jurisdiction to be unreasonable, or overly broad as to geographic area
or time, or otherwise unenforceable, the parties intend for the restrictions
therein set forth to be modified by the court making such determination so as to
be reasonable and enforceable and, as so modified, to be fully enforced.  By
agreeing to this contractual modification prospectively at this time, Company
and Executive intend to make this provision enforceable under the law or laws of
all applicable States so that the entire agreement not to compete and this
Agreement as prospectively modified shall remain in full force and effect and
shall not be rendered void or illegal.  Such modification shall not affect the
payments made to Executive under this Agreement.

 

ARTICLE 8:  MISCELLANEOUS

 

8.1                               Indemnification.  Company agrees that, in the
event Executive’s employment by Company or any subsidiary thereof or successor
thereto shall be subject to an Involuntary Termination, Company shall continue
to indemnify Executive following such Involuntary Termination to the fullest
extent permitted by applicable law consistent with the Articles of Incorporation
and By-Laws of Company in effect as of the date of the Involuntary Termination
with respect to Executive’s sole, joint or concurrent negligence and any acts of
or omissions he may have committed during the period during which he was an
officer, director and/or employee

 

14

--------------------------------------------------------------------------------


 

of (a) Company, (b) any subsidiary thereof for which he served as an officer,
director or employee at the request of Company, or (c) any successor thereto.

 

8.2                               Payment Obligations Absolute.  Except as
specifically provided in Sections 6.6 and 7.4, Company’s obligation to pay (or
cause one of its subsidiaries to pay) Executive the amounts and to make the
arrangements provided herein shall be absolute and unconditional and shall not
be affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which Company (including its
subsidiaries) may have against him or anyone else.  All amounts payable by
Company (including its subsidiaries hereunder) shall be paid without notice or
demand.  Executive shall not be obligated to seek other employment in mitigation
of the amounts payable or arrangements made under any provision of this
Agreement, and the obtaining of any such other employment shall in no event
effect any reduction of Company’s obligations to make (or cause to be made) the
payments and arrangements required to be made under this Agreement.

 

8.3                               Notices.  For purposes of this Agreement,
notices and all other communications provided for herein shall be in writing and
shall be deemed to have been duly given when personally delivered or when mailed
by United States registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to Company to:

 

Particle Drilling Technologies, Inc.

 

 

1021 Main Street, Suite 2650

 

 

Houston, Texas 77002

 

 

Attention: Chairman of the Board of Directors

 

 

 

If to Executive to:

 

Thomas E. Hardisty

 

 

5707 Bermuda Dunes

 

 

Houston, TX 77069

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

 

8.4                               Applicable Law.  This Agreement is entered
into under, and shall be governed for all purposes by, the laws of the State of
Texas.

 

8.5                               No Waiver.  No failure by either party hereto
at any time to give notice of any breach by the other party of, or to require
compliance with, any condition or provision of this Agreement shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

8.6                               Severability.  Any provision in this Agreement
which is prohibited or unenforceable in any jurisdiction by reason of applicable
law shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating or affecting the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

15

--------------------------------------------------------------------------------


 

8.7                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original,
but all of which together will constitute one and the same Agreement.

 

8.8                               Withholding of Taxes and Other Employee
Deductions.  Company may withhold from any benefits and payments made pursuant
to this Agreement all federal, state, city and other taxes as may be required
pursuant to any law or governmental regulation or ruling and all other normal
employee deductions made with respect to Company’s employees generally.

 

8.9                               Headings.  The paragraph headings have been
inserted for purposes of convenience and shall not be used for interpretive
purposes.

 

8.10                        Gender and Plurals.  Wherever the context so
requires, the masculine gender includes the feminine or neuter, and the singular
number includes the plural and conversely.

 

8.11                        Assignment.  This Agreement shall be binding upon
and inure to the benefit of Company and any successor of Company, by merger or
otherwise.  This Agreement shall also be binding upon and inure to the benefit
of Executive and his estate.  If Executive shall die prior to full payment of
amounts due pursuant to this Agreement, such amounts shall be payable pursuant
to the terms of this Agreement to his estate.  Executive shall not have any
right to pledge, hypothecate, anticipate or assign this Agreement or the rights
hereunder, except by will or the laws of descent and distribution.

 

8.12                        Term.  This Agreement has a term co-extensive with
the term of employment provided in Section 3.1.  Termination shall not affect
any right or obligation of any party which is accrued or vested prior to such
termination.

 

8.13                        Entire Agreement.  This Agreement constitutes the
entire agreement of the parties with regard to the subject matter hereof, and
contains all the covenants, promises, representations, warranties and agreements
between the parties with respect to such subject matter.  Without limiting the
scope of the preceding sentence, all understandings and agreements preceding the
date of execution of this Agreement and relating to the subject matter hereof
are hereby null and void and of no further force and effect, including, without
limitation, all prior employment and severance agreements, if any, by and
between Company and Executive.  Any modification of this Agreement will be
effective only if it is in writing and signed by the party to be charged.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the 20th
day of January, 2006, to be effective as of the Effective Date.

 

 

Particle Drilling Technologies, Inc

 

 

 

 

 

By:

 

/s/ KEN R. LESUER

 

Name:

Ken R. LeSuer

 

Title:

Chairman, Board of Directors

 

 

 

COMPANY

 

 

 

 

 

Thomas E. Hardisty

 

 

 

 

 

 

/s/ THOMAS E. HARDISTY

 

 

 

EXECUTIVE

 

17

--------------------------------------------------------------------------------